Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 3, 8, 12, 19, 24, 51, 27, 29, 42, 43, 44, 47, 48, 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Siklos (2013/0068037) in view of Flowers (4,258,720).

With regard to claim 1, Siklos discloses a control device ([0033] “The user or operator can control the motion of a controlled object by moving his/her wrist in the required direction”) comprising: 
	a base ([0008] “The transducer can be used for converting manually applied forces and torques into electrical signals, and can be fixed to a base object”); 
	a control handle comprising a gripped portion adapted for a user grip (Figure 2, #23) [0023] “The transducer 17 can also have a grip element 23 to be gripped by the operator”) and a center point (Figures 8 and 9, in the location of the torque), the center point positioned within the gripped portion and centered along a longitudinal axis of the control handle (Figures 8 and 9); 
	wherein the control handle is operably connected to the base by at least two linkage assemblies ([0026] “The measuring beams 26 can be arranged in a spoke-like manner and can interconnect the end of the handle bar 24 with the frame member 28. The frame members 28 can be fixed by means of bores 29 to the remaining part of the supporting structure 19”); 
	wherein each linkage assembly comprises at least one elastic element and at least one force sensing assembly operably connected in series to the control handle ([0027] “FIG. 5 shows that each measuring beam 26 is provided with at least two, in the depicted embodiment four strain gauges 27 …” wherein the office find it is well known in 
	wherein a force sensing assembly comprises at least one force sensing element (Figure 5, #27);
	wherein each of the force sensing elements comprise a single axis of force sensitivity (Figures 6 through 11);
	wherein each linkage assembly comprises at least two force sensing elements having their force sensing axes oriented perpendicular relative to each other (Figures 6 through 11). 
	The office finds no specific disclosure in Siklos wherein an elastic system comprised of the sum total of the elastic elements in all of the linkage assemblies has its elastic center proximate to the center point of the control handle.  Flowers discloses an elastic system comprised of the sum total of the elastic elements in all of the linkage assemblies has its elastic center proximate to the center point of the control handle (Figures 1 and 2, #s 2, 12, 13, 14 and 15).
	The office finds combining Siklos and Flowers would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Siklos discloses a force sensing device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Flowers also discloses a force sensing device, a "comparable" device, which has been improved by including an elastic system comprised of the sum total of the elastic elements in all of the linkage assemblies has its 

With regard to claim 2, the office finds no specific disclosure in Siklos the elastic elements comprise elasticity sufficient to have freedom of movement.  Flowers discloses the elastic elements comprise elasticity sufficient to have freedom of movement (Column 4, Lines 23 through 28 “A variable resistor R.sub.V is shown to represent the change in resistance corresponding to a change in the length and cross section of the tubular member 2 as the tubular member 2 is stretched and relaxed by blood flow in an appendage”).  
		The office finds combining Siklos and Flowers would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Siklos discloses a force sensing device, a "base" device, upon which the claimed invention can be seen as 

With regard to claims 3 and 54, the office finds no specific disclosure in the combination of Siklos and Flowers wherein the force sensing elements of a force sensing assembly are connected in series to each other.  Since courts have found, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (Duplication of Parts  MPEP §2144.04(VI)(B)), and since the office finds the force sensing elements of a force sensing assembly being connected in series to each other as opposed to one larger force sensing element is a duplication of parts with expected results, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the force sensing elements of a force sensing assembly being connected in series to each other.

With regard to claim 8, Siklos discloses the force sensing elements are a sensor type chosen from: a piezoelectric sensor, a capacitive sensor, or a resistive sensor ([0006] U.S. Pat. No. 4,369,663 discloses a six degrees of freedom transducer for a manipulator The transducer contains moving parts and is based on capacitive displacement measurement). 

With regard to claim 12, Siklos discloses the control handle is a sphere, elongated member or a pocket (Figure 5, #24).

With regard to claim 19, Siklos discloses functional controls, said functional controls disposed upon the control handle (Figure 2, #22).

With regard to claim 24, Siklos discloses the device operably linked to a computer processor ([0029] “If the first, second and third directions X, Y, Z are not orthogonal, six degrees of freedom sensing is still possible, however, the sensitivity will not be equal in all directions and the data processing will be somewhat more difficult as the signals of the strain gauges 27 are to be compensated with the given geometry” wherein the office considers Siklos’ data processing as being performed by processor). 

With regard to claims 29 and 51, Siklos discloses receiving a value corresponding a force applied by a user to a control device of the system of claim 24 ([0009] “The proposed transducer can be used in medical applications. The proposed 

With regard to claim 27, Siklos discloses the configuration of the control device is chosen from Al, A2, B1 or B2 of Figure 17 (Figure 2).

With regard to claim 42, Siklos discloses detecting or measuring six degrees of freedom of a control device simultaneously comprising: applying force to a control handle of the control device of claim 1; and measuring a plurality of forces simultaneously at a plurality of sensors positioned within a control handle of the control device of claim 1 operated by a user, the plurality of force measurements corresponding to a first, second, third, fourth, fifth and sixth degrees of freedom of the control handle ([0025] “The three different directions of the structure enable the sensing of forces and torques by suitably arranged sensors in six degrees of freedom”). 

With regard to claim 43, Siklos discloses converting, in an amplifier or computer processor in operable connection with the control device, the plurality of force measurements to a plurality of respective values, the values corresponding to the first, second, third, fourth, fifth and sixth degrees of freedom of the control handle ([0025] “The three different directions of the structure enable the sensing of forces and torques by suitably arranged sensors in six degrees of freedom”). 

With regard to claim 44, Siklos discloses a step of controlling or directing the movement of a mobile machine or mobile object ([0009] “The proposed transducer can be used in medical applications. The proposed transducer geometry enables effective wrist motion sensing without moving parts”) comprising measuring a plurality of forces simultaneously at a plurality of sensors positioned within a control handle of the control device operated by a user, the plurality of force measurements corresponding to a first, second, third, fourth, fifth and sixth degree of freedom of the control handle ([0025] “The three different directions of the structure enable the sensing of forces and torques by suitably arranged sensors in six degrees of freedom”): converting, in an amplifier or computer processor in operable connection with the control device, the plurality of force measurements to a plurality of respective values, the values corresponding to the first, second, third, fourth, fifth and sixth degrees of freedom of the control handle ([0025] “The three different directions of the structure enable the sensing of forces and torques by suitably arranged sensors in six degrees of freedom”); and translating, through a computer interface in operable communication with the mobile machine or mobile 

With regard to claim 47, Siklos discloses a step of controlling or directing movement of a virtual entity comprising: measuring a plurality of forces simultaneously at a plurality of sensors positioned within a control handle of the control device operated by a user, the plurality of force measurements corresponding to a first, second, third, fourth, fifth and sixth degrees of freedom of the control handle ([0025] “The three different directions of the structure enable the sensing of forces and torques by suitably arranged sensors in six degrees of freedom”); converting, in an amplifier or computer processor in operable connection with the control device, the plurality of force measurements to a plurality of respective values, the values corresponding to the first, second, third, fourth, fifth and sixth degrees of freedom of the control handle; and translating, through a computer interface in operable communication with a monitor displaying a virtual entity, the plurality of respective values into commands for motion of the virtual entity corresponding to force applied in the first, second, third, fourth, fifth and sixth degrees of freedom of the control handle by the user ([0025] “The three different directions of the structure enable the sensing of forces and torques by suitably arranged sensors in six degrees of freedom”); and translating, through a computer interface in operable communication with the mobile machine or mobile object, the plurality of 

With regard to claim 48, Siklos discloses the computer interface executes commands of a host application program; wherein the host application program is a video or computer game, medical simulation, flight simulation, scientific analysis program, operating system, graphical user interface, or other application program ([0009] “The proposed transducer can be used in medical applications. The proposed transducer geometry enables effective wrist motion sensing without moving parts”).

With regard to claim 52, Siklos discloses the elastic elements of each linkage assembly are a material chosen from metal, silicone, rubber, thermoplastic, or elastomer ([0008] “The supporting assembly comprising a frame structure at each of the ends of the handle bar, wherein each of the frame structures comprises at least two measuring beams, at least one of the measuring beams having a second longitudinal direction and at least one other of the measuring beams having a third longitudinal direction, wherein the first, second and third longitudinal directions are different from each other” wherein the office finds a material chosen for beams in the art include metal).  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Siklos and Flowers in view of Porter (2018/0105407).

With regard to claim 18, the office finds no specific disclosure in the combination or Siklos and Flowers wherein the control device comprise an arm rest, said arm rest comprising a concave surface for receiving an arm.  Porter discloses an arm rest, said arm rest comprising a surface for receiving an arm (Figure 2, #54).  
		The office finds combining Siklos, Flowers and Porter would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Siklos and Flowers discloses a control device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Porter also discloses a control device, a "comparable" device, which has been improved by including an arm rest, said arm rest comprising a surface for receiving an arm.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Porter's known technique of including an arm rest, said arm rest comprising a surface for receiving an arm in the same way in the combination of Siklos and Flowers.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each 
		The office finds no specific disclosure in the combination of Siklos, Flowers and Porter wherein the arm rest surface for receiving an arm is a concave surface.  Since courts have found, the configuration of a claimed element is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant (Changes in Shape  MPEP §2144.04(IV)(B)), and since the office finds the arm rest surface being a concave surface is a configuration choice with no significance, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the arm rest surface for receiving an arm is a concave surface.  


Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Siklos and Flowers in view of Ikeda (2007/0060391).

With regard to claim 23, the office finds no specific disclosure in the combination of Siklos and Flowers wherein a second control handle, a handle connecting member, the handle connecting member rigidly connecting the control handle with the second control handle; wherein the position of said center point of the control handle is redefined as a result of this second control handle to be geometrically centered between the two gripped portions of the control handles.  Ikeda discloses a second control handle (Figure 14, #s 204 and 206), a handle connecting member 
		The office finds combining Siklos, Flowers and Ikeda would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Siklos and Flowers discloses a control device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Ikeda also discloses a control device, a "comparable" device, which has been improved by including a second control handle, a handle connecting member, the handle connecting member rigidly connecting the control handle with the second control handle; wherein the position of said center point of the control handle is redefined as a result of this second control handle to be geometrically centered between the two gripped portions of the control handles.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Ikeda's known technique of including a second control handle, a handle connecting member, the handle connecting member rigidly connecting the control handle with the second control handle; wherein the position of said center point of the control handle is redefined as a result of this second control handle to be 

With regard to claim 25, the office finds no specific disclosure in the combination of Siklos and Flowers wherein the system further comprises at least one amplifier, computer interface and a monitor, wherein the control handle, amplifier, computer processor and computer interface are operably linked by a circuit, the circuit capable of promulgating electrical signal from the control handle to the monitor through the amplifier, computer processor and computer interface; wherein the system further comprises a computer programmable software in operable communication with the computer processor.  Ikeda discloses at least one amplifier, computer interface and a monitor, wherein the control handle, amplifier, computer processor and computer interface are operably linked by a circuit, the circuit capable of promulgating electrical signal from the control handle to the monitor through the amplifier, computer processor and computer interface; wherein the system further comprises a computer programmable software in operable communication with the computer processor (Figures 8 and 9).  
		The office finds combining Siklos, Flowers and Ikeda would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the .


Claims 45, 46, 50 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Siklos and Flowers in view of Tiffany (2017/0368451).

With regard to claim 45, the office finds no specific disclosure in the combination of Siklos and Flowers wherein the mobile machine is an unmanned vehicle or robot.  Tiffany discloses the mobile machine is an unmanned vehicle or robot ([0039] “Other handheld user input device may be used to remotely control a vehicle or other machine, such as an unmanned aircraft (e.g., a drone) or a land-based vehicle”). 
		The office finds combining Siklos, Flowers and Tiffany would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Siklos and Flowers discloses a control device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Tiffany also discloses a control device, a "comparable" device, which has been improved by including the mobile machine being an unmanned vehicle or robot.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Tiffany's known technique of including the mobile machine being an unmanned vehicle or robot in the same way in the combination of Siklos and Flowers.  The office finally finds that because the claimed 

With regard to claim 46, the office finds no specific disclosure in the combination of Siklos and Flowers wherein the mobile machine is a vehicle chosen from: a spacecraft, submarine, drone or aircraft.  Tiffany discloses the mobile machine is a vehicle chosen from: a spacecraft, submarine, drone or aircraft ([0039] “Other handheld user input device may be used to remotely control a vehicle or other machine, such as an unmanned aircraft (e.g., a drone) or a land-based vehicle”). 
		The office finds combining Siklos, Flowers and Tiffany would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Siklos and Flowers discloses a control device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Tiffany also discloses a control device, a "comparable" device, which has been improved by including the mobile machine being a vehicle chosen from: a spacecraft, submarine, drone or aircraft.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Tiffany's known technique of including the mobile machine being a vehicle chosen from: a spacecraft, submarine, drone or aircraft in the same way in the combination of Siklos 

With regard to claims 49 and 50, the office finds no specific disclosure in the combination of Siklos and Flowers wherein the computer interface comprises a gaming console operably connected to a monitor and the control device via an electronic circuit.  Tiffany discloses the computer interface comprises a gaming console operably connected to a monitor and the control device via an electronic circuit ([0039] “Examples of such user input devices include game controllers that may be designed to facilitate user interaction with a video game or other application executing on a computer, video game console, or other platform”). 
		The office finds combining Siklos, Flowers and Tiffany would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Siklos and Flowers discloses a control device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Tiffany also discloses a control device, a "comparable" device, which has been improved by including the computer interface comprising a gaming console operably connected to a monitor and the control device via an electronic circuit.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable 


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 recites allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest two linkage assemblies; wherein the control device further comprises a blind axis being defined as passing through the elastic center of the elastic system comprised of the sum total of the elastic elements in all of the linkage assemblies, and passing through the center of the elastic elements of each linkage assembly; wherein the control device further comprises a force sensor element measuring moments about the blind axis, and connected in series with at least one linkage assembly comprised of the elastic elements defining the blind axis; wherein 

Claims 9 and 53 recited allowable subject matter because they are dependent upon a dependent claim that recites allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622